Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian C. Whipps on 04/08/2021.

The application has been amended as follows: 

1. (Currently Amended) Process to obtain tobacco flavor extracts, the process comprising: 
- conditioning a mixture of tobaccos in a primary tobacco manufacture and heating the mixture of tobacco to a temperature comprised between about 30 degrees Celsius and about 90 degrees Celsius for a time interval comprised between about 30 seconds and about 1 hour;
- recovering emissions produced by the mixture conditioning; and 
- obtaining at least one flavor extract from the recovered emissions; 
wherein conditioning a mixture of tobaccos includes increasing the degree of moisture of the tobacco during heating.
15-17. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art teaches a process to obtain tobacco flavor extracts comprising conditioning a mixture of tobaccos in a primary tobacco manufacture and heating the mixture of tobacco, recovering emissions produced by the mixture conditioning, and obtaining one flavor extract flavor extract from the recovered emissions. The prior art does not explicitly disclose wherein conditioning a mixture of tobaccos includes increasing the degree of moisture of the tobacco during heating. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                  

/ERIC YAARY/Examiner, Art Unit 1747